390 F.2d 653
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.AEROVOX CORPORATION OF MYRTLE BEACH, SOUTH CAROLINA, Respondent.
No. 11652.
United States Court of Appeals Fourth Circuit.
Argued Jan. 11, 1968.Decided Jan. 29, 1968.

Alan D. Eisenberg, Atty., N.L.R.B., (Arnold Ordman, Gen. Counsel, Dominick L. Manoil, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel and George B. Driesen, Atty., N.L.R.B., on the brief) for petitioner.
Wm. H. Smith, Jr., Columbia, S.C., (Ellison D. Smith, Jr., Columbia, S.C., on the brief) for respondent.
Before BRYAN and BUTZNER, Circuit Judges, and KELLAM, District Judge.
PER CURIAM:


1
The National Labor Relations Board petitions for enforcement of its order of June 19, 1967, 165 NLRB No. 70.  Finding Aerovox Corporation of Myrtle Beach, South Carolina, in its electrical equipment plant there, at fault for not bargaining, the Board ordered it to bargain with Local Union No. 382, International Brotherhood of Electrical Workers, AFL-CIO.  The company rested its refusal on the ground that the unit certified by the Board for IBEW's representation was inappropriate.


2
Only production and maintenance employees, the company urges, should have been embraced by the Board, instead of complying with the union's request for a unit composed of maintenance employees, which included maintenance shop employees, janitors and set-up men, who keep the production machinery in repair.


3
Although the employer's preference would seem more logical, the Board's determination cannot be rejected unless arbitrary or capricious.  E.g.  Packard Motor Car Co. v. N.L.R.B., 330 U.S. 485, 491, 67 S. Ct. 789, 91 L. Ed. 1040 (1947).  Since we conclude that there is a rational basis for the unit designated here we cannot interfere with the Board's judgment.


4
Nor can we set aside the summary judgment passed by the Board at the union's instance based on the evidence.  In the absence of special circumstances not shown to exist here, the Board is entitled thus to expedite the case.  Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 161-162, 61 S. Ct. 908, 85 L. Ed. 1251 (1941).  Since the company's defenses to the unfair labor practice charge had previously been aired in the representation contest, the Board was justified in resolving the charge without another plenary hearing See Overnite Transportation Co. v. N.L.R.B., 4 Cir.,327 F.2d 36, 40 (1963).


5
Order enforced.